DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 5-7, 9-10, 13-15, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levy (U.S. 2018/0125000).
Regarding claim 1, Levy discloses (Figs. 1-2, 37) an agricultural implement, comprising: a frame (toolbar 14 having row units 200); a plurality of ground engaging tools (opening discs 244 on each row unit 200) connected to the frame; a fertilizer device (Fig. 37) configured for applying at least one liquid fertilizer and comprising a plurality of fluid lines and a plurality of fertilizer applicator assemblies fluidly connected to the plurality of fluid lines (various embodiments, e.g., Figs. 10, 38, 42-46, 54-47), and each 
Regarding claim 2, Levy further discloses (Fig. 1, 37) a global positioning system (GPS receiver 52) sensor operably connected to the electronic control unit and configured for providing a position signal indicative of a position of the agricultural implement ([0172], lines 19-25).
Regarding claim 5, Levy further discloses that the electronic control unit comprises a memory ([0073], lines 6-7) which stores field agronomy data from at least one soil sample measurement (allowing it to display as in Fig. 20A-20B; [0108], lines 1-8).
Regarding claim 6, Levy further discloses (Fig. 20A) that the at least one soil sample measurement is at least one in-field measurement of a soil nutrient level (soil components 2015; [0108], lines 1-8).
Regarding claim 7, Levy further discloses (Fig. 2, 4A) that the plurality of ground engaging tools comprises a plurality of coulters (244), and each fertilizer applicator is located behind a respective coulter (the liquid applying seed firmers being mounted to seed tube 232, which is behind the coulter).
Regarding claim 9, Levy discloses an agricultural tillage system, comprising: an agricultural vehicle (tractor 5); an agricultural implement (planter 10) towed by the agricultural vehicle and comprising a frame (toolbar 14 having row units 200) and a plurality of ground engaging tools (opening 
Regarding claim 10, Levy further discloses (Fig. 1, 37) a global positioning system (GPS receiver 52) sensor operably connected to the electronic control unit and configured for providing a position signal indicative of a position of the agricultural implement ([0172], lines 19-25).
Regarding claim 13, Levy further discloses that the electronic control unit comprises a memory ([0073], lines 6-7) which stores field agronomy data from at least one soil sample measurement (allowing it to display as in Fig. 20A-20B; [0108], lines 1-8).
Regarding claim 14, Levy further discloses (Fig. 20A) that the at least one soil sample measurement is at least one in-field measurement of a soil nutrient level (soil components 2015; [0108], lines 1-8).
Regarding claim 15, Levy further discloses (Fig. 2, 4A) that the plurality of ground engaging tools comprises a plurality of coulters (244), and each fertilizer applicator is located behind a respective coulter (the liquid applying seed firmers being mounted to seed tube 232, which is behind the coulter).
Regarding claim 17, Levy discloses (Figs. 1-2, 37) a method for working a field, comprising: providing an agricultural implement comprising a frame (toolbar 14 having row units 200), a plurality of ground engaging tools (opening discs 244 on each row unit 200) connected to the frame, a fertilizer device (Fig. 37) configured for applying at least one liquid fertilizer and comprising a plurality of fluid lines and a plurality of fertilizer applicator assemblies fluidly connected to the plurality of fluid lines (various embodiments, e.g., Figs. 10, 38, 42-46, 54-47), and each fertilizer applicator assembly comprising an applicator connected to the frame (each row unit 200 on the frame 14 being configured to have one) and a valve fluidly connected to the applicator (liquid rate controller 3710, which may be a fluid control valve and may be configured for each row unit; [0144], lines 11-23), and the valve being configured for varying a rate of the at least one liquid fertilizer through the applicator ([0144], lines 23-28), and an electronic control unit (monitor 50 having a CPU; [0073], lines 6-9) operably connected to the valves of the plurality of fertilizer applicator assemblies; and adjusting the valve of at least one fertilizer applicator assembly of the plurality of fertilizer applicator assemblies to vary the rate of the at least one liquid fertilizer, dependent upon a fertilizer requirement characteristic (prescription map; [0144], lines 23-28).
Regarding claim 19, Levy further discloses (Figs. 1, 37) that the agricultural implement further comprises a global positioning system (GPS receiver 52) sensor operably connected to the electronic control unit, and the method further comprises a step of sensing, by the GPS sensor, a position signal indicative of a position of the agricultural implement ([0172], lines 19-25).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Levy in view of Aspelin (U.S. 2003/0101918) and Schlipf (U.S. 2018/0263180).
Regarding each claim, Levy discloses the elements of claims 2, 10, and 19 as described above, and further discloses that the fertilizer requirement characteristic is determined from the position signal of the GPS sensor (prescription map in conjunction with a GPS; [0144], lines 23-28; [0172], lines 19-25).
Levy does not disclose that the fertilizer requirement characteristic is determined from estimated fertilizer data based on yield map data.  However, Aspelin discloses that yield maps are useful for preparing fertilization recommendations for subsequent growing seasons ([0021]).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to determine the fertilizer requirement characteristic of Levy at least in part from estimated fertilizer data based on yield map data, as taught by Aspelin, in order to help determine the best fertilizer prescription.
Levy does not disclose that the fertilizer requirement characteristic is determined from estimated fertilizer data extrapolated from previous in-field soil measurements.  However, Schlipf discloses that previously measured amounts of soil nutrients for a particular region of a field may be used to determine a proper rate of liquid application in that region ([0067], lines 4-12).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to determine the fertilizer requirement characteristic of Levy at least in part from fertilizer data extrapolated from previous in-field soil measurements, as taught by Schlipf, in order to help determine the best fertilizer prescription.

Claims 4, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Levy in view of Aspelin.
Regarding claims 4 and 12, Levy discloses the elements of claims 1 and 9 as described above, but does not disclose that the fertilizer requirement characteristic is determined from at least one of estimated fertilizer data based on yield map data and estimated fertilizer data extrapolated from previous in-field soil measurements.
However, Aspelin discloses that yield maps are useful for preparing fertilization recommendations for subsequent growing seasons ([0021]).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to determine the fertilizer requirement characteristic of Levy at least in part from estimated fertilizer data based on yield map data, as taught by Aspelin, in order to help determine the best fertilizer prescription.
Regarding claim 18, Levy discloses the elements of claim 17 as described above, but does not disclose a step of computing, by the electronic control unit, the fertilizer requirement characteristic from at least one of estimated fertilizer data based on yield map data and estimated fertilizer data extrapolated from previous in-field soil measurements.
However, Aspelin discloses that yield maps are useful for preparing fertilization recommendations for subsequent growing seasons ([0021]).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to determine the fertilizer requirement characteristic of Levy at least in part from estimated fertilizer data based on yield map data, as taught by Aspelin, in order to help determine the best fertilizer prescription.  It would have further been obvious to use the electronic control unit of Levy to compute this data, since using computers to process data is well known.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Levy in view of Grimm (U.S. 2019/0232304).
Regarding both claims, Levy discloses the elements of claims 1 and 9 as described above, but does not disclose that the valve of each fertilizer applicator assembly is a solenoid valve.
However, Grimm discloses the use of solenoid valves as flow control components for fluid applicators ([0031], lines 9-26).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to configure the valve of each fertilizer applicator assembly as a solenoid valve, since solenoid valves are suitable for adjustable fertilizer application, as taught by Grimm.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527. The examiner can normally be reached 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/I.A.N./Examiner, Art Unit 3671